Citation Nr: 0423926	
Decision Date: 08/27/04    Archive Date: 09/01/04

DOCKET NO.  97-03 640A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for left leg myalgia, 
currently evaluated as 10 percent disabling.  
	
2.  Entitlement to an increased rating for right leg myalgia, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to a compensable rating for residuals of a 
right calf muscle biopsy.  

4.  Entitlement to a total disability rating based upon 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel


INTRODUCTION

The appellant had active service from April 1968 to March 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a June 1996 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.  The appellant disagreed with seven issues from that 
determination, and this appeal ensued.  The Board remanded 
the case in April 1999 for additional development.  In 
November 2001 and July 2003 decisions, the Board denied three 
issues on appeal, and remanded the remaining four issues for 
further evidentiary development.  These remaining issues are 
listed on the title page of this decision.  


FINDINGS OF FACT

1.  The service-connected left leg myalgia is manifested by 
not more than mild impairment.  

2.  The service-connected right leg myalgia is manifested by 
not more than mild impairment.  

3.  The service-connected residuals of a biopsy of the right 
calf are manifested by not more than slight muscle injury.  

4.  The appellant's service-connected disabilities are 
myalgia of the right left (10 percent disabling); myalgia of 
the left leg (10 percent disabling); residuals of a muscle 
biopsy of the right calf (noncompensable); septoplasty and 
polypectomy (noncompensable); and residuals of bilateral 
antrostomies and polypectomy (noncompensable).  Her combined 
disability rating is 20 percent.  

5.  The appellant is not unemployable due solely to service-
connected disabilities.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left leg myalgia are not met.  38 U.S.C.A. 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8720 (2003).  

2.  The criteria for an evaluation in excess of 10 percent 
for right leg myalgia are not met.  38 U.S.C.A. 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.124a, Diagnostic 
Code 8720 (2003).  

3.  The criteria for a compensable evaluation for residuals 
of a right calf muscle biopsy are not met.  38 U.S.C.A. 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2003).  

4.  The criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.655, 4.1, 4.2, 
4.16 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) redefined 
VA's duty to assist and enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
51 03A, 5107, 5126 (West 2002).  See 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002) (regulations implementing the 
VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, the VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Claims to reopen 
previously finally-denied claims are the exception.  If a 
claim to reopen was pending on August 29, 2001 (as this claim 
was), the changes made to the regulations pertaining to such 
claims do not apply to it.  Id.  Whereas VA regulations are 
binding on the Board, 38 C.F.R. § 20.101(a) (2002), the Board 
in this decision will apply the regulations implementing the 
VCAA as they pertain to the claim at issue, and the Board 
will apply the previous version of 38 C.F.R. § 3.156 to this 
claim.  Section 5103(a), as amended by the VCAA, applies to 
those claimants who seek to reopen a claim by submitting new 
and material evidence pursuant to 38 U.S.C.A. § 5108.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (a 
person attempting to reopen a previously and finally denied 
claim is a claimant under the VCAA).  

The appellant's initial claims involved in this case were 
received in September 1995, and there is no issue as to 
provisions of forms or instructions for applying for the 
benefits.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§§ 3.150, 3.159(b)(2) (2003).  The United States Court of 
Appeals for Veteran Claims' (Court's) decision in Pelegrini 
v. Principi (Pelegrini II), No. 01-944, U.S. Vet. App. (June 
24, 2004) (granting motion for reconsideration of and 
vacating Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 
412 (2004)), held, in part, that a VCAA notice, as required 
by 38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decision was made prior to November 9, 2000, the 
date the VCAA was enacted.  VA believes that this decision is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II, the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

After the appellant filed her claims in September 1995, the 
RO sent letters to her in June 1996, which informed her of 
the June 1996 rating decision.  Upon her disagreement, the RO 
sent her a statement of the case in August 1996 informing her 
of the evidence considered, the legal criteria applicable, 
and the analysis of the claims, including identification of 
elements for which evidence was deficient.  

After the Board's April 1999 remand of the case, and pursuant 
to the remand directives, the RO sent the appellant a letter 
in April 1999 asking her to advise it of all VA treatment she 
had received since October 1995 and providing her with the 
appropriate forms for her authorization to release records 
from other medical facilities.  In a letter dated the same 
month, the RO asked to Social Security Administration to 
provide a copy of any decision of that agency concerning the 
appellant and the evidence used in support of such a 
decision.  By statement dated in May 1999, the appellant 
reported she received all her treatment at the VAMC in 
Birmingham, Alabama, and on only one occasion at a VA 
outpatient clinic in Roseburg, Oregon.  After receipt of 
additional evidence, the RO issued a May 2001 supplemental 
statement of the case that told her of the evidence 
considered, the legal criteria applicable, and the analysis 
of the claims, including identification of elements for which 
evidence was deficient.  

In November 2001, the Board again remanded the case for 
information from the appellant as to treatment since May 1998 
and a VA neurological examination.  In July 2002, the RO sent 
the appellant a letter informing her of the VCAA, of the 
information and evidence needed to substantiate the claims, 
and of the assistance VA could provide in obtaining such 
information or evidence.  She responded in a July 2002 
statement that she had received all her treatment at the VAMC 
in Birmingham, Alabama.  After receipt of additional 
evidence, the RO issued to the appellant a January 2003 
supplemental statement of the case that told her of the 
evidence considered, the legal criteria applicable, and the 
analysis of the claims, including identification of elements 
for which evidence was deficient.  

In July 2003, the Board again remanded the case for an 
addendum to be attached to a VA examination previously 
prepared.  By a January 2004 letter, the RO, via the Appeals 
Management Center (AMC), told the appellant it was asking 
medical professionals for further information on her case, 
that she could submit any evidence in her possession 
regarding the appeal, of the specific evidence it already 
concerning her appeal, and what assistance VA could provide 
to her.  After a response was received to this inquiry, and 
after an examination addendum was received, the RO issued an 
April 2004 supplemental statement of the case that told her 
of the evidence considered, the legal criteria applicable, 
and the analysis of the claims, including identification of 
elements for which evidence was deficient.  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  As early as 1996, the 
RO notified her of the need for information or evidence 
concerning the claim.  In response, the appellant identified 
sources of treatment, and records from these sources are 
associated with the claims file.  The appellant has been 
informed of the information and evidence not of record that 
is necessary to substantiate the claims, of the information 
and evidence she was expected to provide, of the information 
and evidence that VA would seek to obtain, and of the need to 
provide any information and evidence in her possession 
pertinent to the claims.  See Pelegrini II , No. 01-944, U.S. 
Vet. App., at 10.  There is no indication that additional 
notification of the types of evidence needed to substantiate 
the claims, or of VA's or the appellant's responsibilities 
with respect to the evidence, is required.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  The claimant has 
been provided with every opportunity to submit evidence and 
argument in support of her claims, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II , to 
decide the appeal would not be prejudicial error to the 
claimant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claims 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claims.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2003).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West 2002); 
38 C.F.R. § 3.159(c)(1-3) (2003).  The evidence of record 
includes the service medical records, VA clinical records, 
SSA records, submissions from the appellant, and 
documentation of efforts to obtain evidence from health care 
sources identified by the appellant.  The appellant has not 
identified any additional VA or private treatment records 
with regard to the claims.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The record includes a VA examination in September 
1999, with a January 2000 addendum; a statement from a VA 
physician dated in August 2001; and a VA examination in July 
2002, with addendums dated in October 2002 and March 2004.  
There is no reasonable possibility further assistance might 
substantiate the claim.  See 38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  

On appellate review, there are no areas in which further 
development is needed.  

II.  Increased Rating Claims

Factual background

VA examination in September 1999 revealed weakness of the 
lower extremities, and diminution throughout the anterior 
aspect of the left lower extremity and distally in the right, 
with absence vibratory sensitivity.  An addendum of January 
2000 noted the diagnosis of herniated nucleus pulposus and a 
finding of no myopathy.  

VA clinical records in November 2000 noted complaints of 
cramping in legs.  VA clinical record of August 2001 
indicated the appellant had intermittent paresthesias at the 
site of the old muscle biopsy.  

The Board remanded the claim in November 2001 for another VA 
examination to discuss the severity of the disabilities.  VA 
examination in July 2002 indicated the claims file was 
reviewed and that the neurological examination was normal.  
Reflexes and sensation were intact, there was normal muscle 
mass and strength of the lower extremities, and the scars 
over both gastroc muscles were well healed.  There was normal 
range of motion of the hips and knees.  The diagnoses 
included myalgia of both legs with normal muscle biopsy, no 
evidence of myositis or myopathy.  A clinical record that 
same month noted bilateral leg pain secondary to a 
nonservice-connected lumbar spine disorder.  An addendum to 
this examination report, in March 2004, prepared in response 
to the July 2003 Board remand, indicated the appellant had 
occasional myalgia of the legs of an unexplained origin.  A 
very thorough work-up was negative, with no relationship to 
the mild degenerative joint and disc disease of the lumbar 
spine.  There were no foot problems.  The well-healed minute 
biopsy scars over both gastroc muscles were not significant.  
The service-connected disabilities alone did not render her 
unemployable.  

General rating principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the appellant is presently 
experiencing with criteria set forth in VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4 (2003), which is based 
as far as practical on average impairment in earning 
capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3 (2003).  Also, when making determinations as 
to the appropriate rating to be assigned, VA must take into 
account the veteran's entire medical history and 
circumstances.  See 38 C.F.R. § 4.1 (2003); Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  

The present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  But the most 
recent examination is not necessarily and always controlling; 
rather, consideration is given not only to the evidence as a 
whole, but to both the adequacy of an examination and whether 
it was recently conducted.  Powell v. West, 13 Vet. App. 31, 
35 (1999).  

VA is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, is 
supportive or is in relative equipoise (i.e., about evenly 
balanced), then the appellant prevails.  Conversely, if the 
preponderance of the evidence is negative, then the claim 
must be denied.  See 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Left and right leg myalgia

The service medical records showed myalgia of both lower 
extremities of unknown etiology.  The RO established service 
connection for these disabilities by a May 1971 rating 
decision.  By analogy, each disability was assigned a 10 
percent evaluations pursuant to the criteria of Diagnostic 
Code 8720 for paralysis of the sciatic nerve.  See 38 C.F.R. 
§§ 4.20, 4.124a (2003).  In September 1995, the appellant 
filed claims seeking increased evaluations.  

The disabilities and their residuals are rated from 10 to 100 
percent in proportion to the impairment of motor, sensory, or 
mental function.  To be especially considered are psychotic 
manifestations, complete or partial loss of the use of one or 
more extremities, speech disturbances, impairment of vision, 
disturbances of gait, tremors, visceral manifestations, etc., 
referring to the appropriate bodily system of the schedule.  
Partial loss of use of one or more extremities from 
neurological lesions is to be rated by comparison with the 
mild, moderate, severe, or complete paralysis of peripheral 
nerves.  38 C.F.R. § 4.124a (2003).  

The term "incomplete paralysis," with this and other 
peripheral nerve injuries, indicates a degree of lost or 
impaired function substantially less than the type picture 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild or, at most, the moderate degree.  38 C.F.R. 
§ 4.124a (2003).  

Incomplete paralysis, neuritis or neuralgia of the sciatic 
nerve, warrants a 10 percent rating when mild; a 20 percent 
rating when moderate; a 40 percent rating when moderately 
severe; and a 60 percent rating when severe with marked 
muscular atrophy.  An 80 percent rating is warranted for 
complete paralysis of the sciatic nerve with the foot 
dangling and drops, no active movement possible of muscles 
below the knee, knee flexion weakened or (very rarely) lost.  
38 C.F.R. § 4.124a, Diagnostic Codes 8520, 8620, 8720 (2003).  

There is weakness and an absence of vibratory sensation, as 
shown in the VA examination of September 1999.  The later 
January 2000 addendum to the report showed nonservice-
connected herniate nucleus pulposus, though, which might 
account for the weakness and absence of sensation.  
VA clinical records in November 2000 noted complaints of 
cramping in legs.  To clarify the symptoms associated with 
the disabilities, the VA examination in July 2002 revealed a 
normal neurological examination, intact reflexes and 
sensation, normal muscle mass and strength of the lower 
extremities, and normal range of motion of the hips and 
knees.  The diagnoses included myalgia of both legs with 
normal muscle biopsy, and no evidence of myositis or 
myopathy.  A clinical record that same month noted bilateral 
leg pain secondary, and an addendum to this examination 
report, in March 2004, showed only occasional myalgia of the 
legs of an unexplained origin.  

These findings fail to show symptomatology of more than mild 
myalgia of either extremity.  Moreover, there is no 
indication of any additional loss of motion that would 
support consideration of a higher rating based on functional 
loss due to pain on use or due to flare-ups under 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 (2003), and DeLuca v. Brown, 8 Vet. 
App. 202, 206 (1995).  In light of the evidence and based on 
this analysis, it is the determination of the Board that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for myalgia of the left leg or the right 
leg.  

Right calf muscle biopsy

The service medical records showed the appellant underwent 
muscle biopsy of the right calf.  The RO established service 
connection for this disability by a May 1971 rating decision 
and assigned a noncompensable evaluation pursuant to the 
criteria of Diagnostic Code 5311 impairment of Muscle Group 
XI for paralysis of the sciatic nerve.  See 38 C.F.R. 
§§ 4.20, 4.124a (2003).  In September 1995, the appellant 
filed claims seeking increased evaluations.  

VA regulations provide principles of combined ratings for 
muscle injuries, including that a muscle injury rating will 
not be combined with a peripheral nerve paralysis rating of 
the same body part, unless the injuries affect entirely 
different functions.  38 C.F.R. § 4.55(a) (2003).  For rating 
purposes, the skeletal muscles of the body are divided into 
23 muscle groups (MG) in five anatomical regions, one of 
those regions involves three muscle groups for the foot and 
leg, including Diagnostic Code 5311.  38 C.F.R. § 4.55(b) 
(2003).  This diagnostic code is applicable to rating 
impairment to Muscle Group XI, which is comprised of 
posterior and lateral crural muscles and the muscles of the 
calf: (1) Triceps surae (gastrocnemius and soleus), (2) 
tibialis posterior, (3) peroneus longus, (4) peroneus brevis, 
(5) flexor hallucis longus, (6) flexor digitorum longus, (7) 
popliteus, and (8) plantaris.  The function of Muscle Group 
XI is associated with propulsion, plantar flexion of foot, 
stabilization of arch, flexion of toes, and flexion of the 
knee.  The Rating Schedule provides ratings for injuries to 
Muscle Group XI when there is evidence of slight (0 percent), 
moderate (10 percent), moderately severe (20 percent) or 
severe (30 percent) muscle injury.  38 C.F.R. § 4.73, 
Diagnostic Code 5311 (2003); see 38 C.F.R. § 4.56(c) (2003) 
(the cardinal signs and symptoms of muscle disability are 
loss of power, weakness, lowered threshold of fatigue, 
fatigue-pain, impairment of coordination and uncertainty of 
movement); 38 C.F.R. § 4.56(d) (2003) (the specific 
requirements for establishing slight, moderate, moderately 
severe, or severe impairment).  Where, as here, the schedule 
does not provide a zero percent evaluation for a diagnostic 
code, a zero percent evaluation shall be assigned when the 
requirements for a compensable rating are not met.  38 C.F.R. 
§ 4.31 (2003).  

The VA examination in September 1999 and its addendum in 
January 2000 were silent as to any symptoms associated with 
the bite of the old biopsy on the right calf.  A VA clinical 
record of August 2001 indicated the appellant had 
intermittent paresthesias at the site of the old muscle 
biopsy.  The VA examination in July 2002 indicated the scars 
over both gastroc muscles were well healed.  An addendum to 
this examination report, in March 2004, reported the well-
healed and minute biopsy scars over both gastroc muscles were 
not significant.  This evidence indicates there are no 
current residuals associated with the disability resulting 
from biopsy of the right calf.  There is no indication of any 
functional loss due to pain on use that might warrant 
compensation under the principles of 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2003), and DeLuca v. Brown, 8 Vet. App. 202, 206 
(1995).  In light of the evidence and based on this analysis, 
it is the determination of the Board that the preponderance 
of the evidence is against the claim for a compensable 
evaluation for residuals of a biopsy of the right calf.  

TDIU

The appellant filed a claim for TDIU in September 1995.  TDIU 
may be assigned where the schedular rating is less than total 
when the disabled person is, in the judgment of the Board, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  If there is 
only one such disability, this shall be ratable at 60 percent 
or more.  38 C.F.R. § 4.16(a) (2003).  In determining whether 
a veteran is entitled to a total disability rating based upon 
individual unemployability, neither her nonservice-connected 
disabilities nor her advancing age may be considered.  38 
C.F.R. §§ 3.341(a), 4.19 (2003); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).  

The appellant has five service-connected disabilities: 
myalgia of the right left (10 percent disabling); myalgia of 
the left leg (10 percent disabling); residuals of a muscle 
biopsy of the right calf (noncompensable); septoplasty and 
polypectomy (noncompensable); and residuals of bilateral 
antrostomies and polypectomy (noncompensable).  Her combined 
disability rating is 20 percent.  Accordingly, she does not 
meet the schedular requirements for consideration of a TDIU 
rating under the provisions of 38 C.F.R. § 4.16(a) (2003).  

However, pursuant to 38 C.F.R. § 4.16(b), the RO is 
authorized to submit to the Director, Compensation and 
Pension Service, for extraschedular consideration all cases 
of veterans who are unemployable by reason of service-
connected disabilities, but who fail to meet the percentage 
standards of section 4.16(a).  In deciding whether to make 
such a referral, consideration must be given to service-
connected disabilities, employment history, educational and 
vocational attainment, and all other factors having bearing 
on the issue.

To receive compensation as totally disabled, a claimant must 
be unemployable solely as a result of service-connected 
disabilities.  The question is, then, whether the appellant's 
service-connected disabilities precluded her from engaging in 
substantially gainful employment (i.e., work that is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For 
the appellant to prevail in her claim for TDIU, the record 
must reflect circumstances, apart from her nonservice-
connected conditions, which placed her in a different 
position from others having a combined 60 percent rating.  
The sole fact that she was unemployed or had difficulty 
obtaining employment is not enough.  The ultimate question is 
whether she, in light of her service-connected disorders, was 
capable of performing the physical and mental acts required 
by employment, not whether she could find employment.  Van 
Hoose v. Brown, 4 Vet. App. 361 
(1993).  

In her September 1995 application, the appellant reported she 
became unable to work due to service-connected disabilities 
in August 1995, when she last worked full time.  She reported 
that the most she had ever earned annually was about $11,000 
working in as a book room clerk in 1987.  She stated she left 
her last job due to a service-connected disability and 
received no disability retirement benefits.  The question the 
Board must address is whether there is a reasonable basis for 
concluding that her lack of employment was due to 
unemployability caused by service-connected disability.  

The evidence cited above, with respect to each of the 
disabilities discussed, showed no indication of any 
impairment in employability due to these service-connected 
disabilities.  Moreover, there is nothing in the records to 
suggested that the other service-connected disabilities - 
septoplasty and polypectomy and residuals of bilateral 
antrostomies and polypectomies - had any effect on her 
abilities to perform her employment duties.  

The VA examination in July 2002 indicated the claims file was 
reviewed, and noted the history of a nonservice-connected 
lumbar spine disorder.  Most relevant to this claim, the 
examiner wrote in the March 2004 addendum to this examination 
report that the service-connected disabilities alone did not 
render the appellant unemployable.  It appears likely that 
the nonservice-connected lumbar spine disorder plays a large 
part in the appellant's employment difficulty, though the 
findings of this determination does not rely on such a 
conclusion.  Instead, it is sufficient to have medical 
evidence - in this case, the opinion of the VA examiner - 
indicating a lack of connection between the appellant's 
employment difficulties and her five service-connected 
disabilities.  

Considering the evidence as a whole, the appellant's service-
connected disabilities, apart from any other disabilities she 
may have, does not render her unable to secure and maintain 
gainful employment.  In light of the evidence of record and 
based on the analysis above, it is the determination of the 
Board that the preponderance of the evidence is against the 
claim of entitlement to TDIU.


ORDER

Entitlement to an increased rating for left leg myalgia, 
currently evaluated as 10 percent disabling, is denied.  

Entitlement to an increased rating for right leg myalgia, 
currently evaluated as 10 percent disabling, is denied.  

Entitlement to a compensable rating for residuals of a right 
calf muscle biopsy is denied.  

Entitlement to a total disability rating based upon 
individual unemployability (TDIU) is denied.  



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



